DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 31-50 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The elected claims and the newly submitted claims are related as compositions and apparatus for their use. The compositions are separate or distinct as they may be used for other purposes, such as solvent cleaning and fire extinguishing.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-50 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 22-24 are obvious over the prior art and all of the claims stand rejected for double patenting, so submission of additional claims which are dependent from allowed claims is premature.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103 as obvious over Tsuboe et al., US 2014/0373569 A1in view of Fukushima et al., US 2016/0333243 A1. The Tsuboe reference discloses a refrigerating cycle device includes a compressor 1, a heat source-side heat exchanger 3, a first expansion device 4, a liquid-side connection pipe 7, a second expansion device 21, a user-side heat exchanger 22, and a gas-side connection pipe 8 sequentially connected. In addition, a refrigerating cycle uses a refrigerant of R32. The outer diameters of the liquid-side connection pipe and the gas-side connection pipe are set to"(D.sub.0-1)/8 inch" (wherein "D.sub.0/8 inch" is the outer diameter of a connection pipe in the use of a refrigerant of R410A). The liquid-side connection pipe has a range of the D.sub.0 given "2.ltoreq.D.sub.0.ltoregq.4" and the gas-side connection pipe has a range of the D.sub.0 given "3.ltoreq.D.sub.0.ltoreq.8".
The Fukushima reference teaches heat transfer compositions which are useful as replacements for R-410A refrigerant (abstract). See [0101], which discloses compositions consisting of 20-70% of E-1132, 10-40% of 1234yf and 20-40% of R-32. See also Table 11, which teaches suitable compositions, including the second exemplified composition, Example 30, which consists of 40% E-1132, 20% of R-32 and 40% of 1234yf. This is the composition chosen by the examiner. Not also that Point S (claim 24) falls within the above percentages, as does Point Q of claim 23. Point O of claim 22 is sufficiently close that the person of ordinary skill in the heat transfer art would expect similar properties, in the absence of evidence to the contrary. It would have been obvious at the time of filing to use the heat transfer composition of Fukushima in the apparatus of Tsuboe, because Tsuboe discloses apparatus useful for R-401A refrigerant, and Fukushima teaches refrigerant compositions which are useful as substitutes for R-410A refrigerant. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over :
Application Number		Claims
17/260,762				1-56
17/260,775				22-66
17/260,838				2-13, 15-17, 19,
17/260,870				1-48, and
17/374,253				1-12,
all in view of Tsuboe et al., as applied above.
Although the claims at issue are not identical, they are not patentably distinct from each other because all of these applications claim compositions, methods of using compositions, or apparatus comprising compositions in amounts which overlap those presently recited. The apparatus recited in the present claims is obvious over the Tsuboe reference, as applied above.

Allowable Subject Matter
Claims 20 and 21 are free of the prior art and would be allowable if written in independent form, incorporating the subject matter of the claims which they depend from, provided the double patenting rejections were overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is the Fukushima reference relied upon above. While it discloses compositions consisting of the recited refrigerants, the compositions motivated by the reference do not overlap in percentages with those recited in these claims.
Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. Regarding the double patenting rejections, while applicant may have elected different inventions in the cited applications, they contain non-elected subject matter which makes the present claims obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761